             Case 2:19-cr-00090-MCE Document 98 Filed 04/09/21 Page 1 of 2


 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for EVA CHRISTIAN
 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,         ) No. 2:19-CR-90-MCE
                    Plaintiff,         )
12                                     ) STIPULATION FOR RELEASE
                                       ) OF DEFENDANT AND
13
           v.                          ) [FINDINGS AND ORDER
14                                     )
     EVA CHRISTIAN.                    )
15
                                       ) Court: Hon. Morrison C. England, Jr.
16                    Defendant.       )
     __________________________________)
17
                                   STIPULATION
18
       1. The parties agree and stipulate, and request that the Court find the following:
19

20
              a. Defendant Eva Christian be released forthwith from federal custody on the

21               following terms and conditions:
22
                     i. Sherise Griffith, Ms. Christian’s mother, shall be the third-party
23
                        custodian for Ms. Christian;
24

25                  ii. Ms. Christian shall reside with Ms. Griffith at her apartment in
26
                        Stockton, California.
27
                    iii. Ms. Christian shall be placed on electronic monitoring and will be
28




                                                -1-
             Case 2:19-cr-00090-MCE Document 98 Filed 04/09/21 Page 2 of 2


 1                          supervised by Pretrial Services.
 2
                     iv. Ms. Christian shall participate in all programming and / or
 3
                            counseling deemed appropriate by Pretrial Services, including but
 4

 5                          not limited to Better Choices Court.
 6
                     v. Joe Christian, Eva Christian’s brother, shall sign an unsecured bond
 7
                            in the amount of $10,000. This parties have five days from the
 8

 9                          signing of this stipulation to have the unsecured bond documentation

10                          executed.
11
        2. The parties further agree that in light of the significant change in circumstances
12

13
           since Ms. Christian’s arrest and initial post-arrest conduct, and existence of the

14         foregoing release conditions, at this time Ms. Christian is neither a risk of flight or
15
           danger to the community, pursuant to 18 U.S.C. § 3143(2)(B).
16
        IT IS SO STIPULATED.
17

18   Dated: April 8, 2021                               Respectfully submitted,
19                                                      /s/ Brian A. Fogerty
20                                                      BRIAN A. FOGERTY
                                                        Assistant U.S. Attorney
21

22
     Dated: April 8, 2021                               /s/ Kelly Babineau
                                                        KELLY BABINEAU
23                                                      Attorney for Eva Christian
24
        IT IS SO ORDERED.
25

26   Dated: April 9, 2021
27

28




                                                  -2-
